DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the predetermined number of audio frames".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockmole et al (US20160203811, hereinafter “Brockmole”).
Regarding claim 1, Brockmole teaches an audio output apparatus (Fig. 1, audio system) comprising:
a receiver configured to receive a multi-channel audio signal (Fig. 7, ¶36, system with inputs; capable of receiving multi-channel audio inputs); and a processor (Fig. 7, processor) configured to, based on the multi-channel audio signal received through the receiver, obtain scene information on a type of audio from the multi-channel audio signal and sound image angle information about an angle formed by sound image of the type of audio corresponding to a virtual user from the multi-channel audio signal (¶44, 53-54, processor decomposes the input signal to identify audio content [i.e., voice or music] and their perceptual location [their perceived location for a listener’s perceived soundstage]), and
generate an output signal to be output through a plurality of speakers from the multi-channel audio signal based on the obtained scene information and sound image angle information (Fig. 7, output signal to be output from a plurality of speakers based on processed information),
wherein the type of audio includes at least one of sound effect, shouting sound, music, and voice (¶53-54, classifier module capable of at least classifying a voice, music, and effect), and a number of the plurality of speakers is equal to or greater than a number of channels of the multi-channel audio signal (Figs. 7-8, number of speakers is at least equal to a number of channels of the input signal; ¶22, many other channel configurations are also within the scope).
Regarding claim 2, Brockmole teaches wherein the multi-channel audio signal includes a plurality of audio frames (Fig. 9, audio frame with respect to time), and
wherein the processor is further configured to obtain the scene information from each of one or more audio frames from among the plurality of audio frames, and obtain the sound image angle information for each frequency band with respect to the each of the one or more audio frames (¶57-58, audio output may be mapped according to classification type and frequency-dependent).
Regarding claim 3, Brockmole teaches wherein the plurality of speakers include a plurality of first speakers having a first horizontal plane angle corresponding to the virtual user, and a plurality of second speakers having a second horizontal plane angle corresponding to the virtual user, wherein the first horizontal plane angle is larger than the second horizontal plane angle (¶57-58, sound sources can be mapped according to the identified audio type; audio output is optimized by mapping audio sources to speakers based on their location in view of the listener; example would be source A could be output to be ideally heard by the front passengers whereas surround source B is intended to be heard by every passenger thus the front speakers would have a smaller horizontal plane angle than the rear surround speakers).
Regarding claim 10, Brockmole teaches wherein the processor is further configured to apply sound effect to the generated output signal based on the scene information (¶53, audio effects or enhancements applied based on audio source).
Regarding claim 11, Brockmole teaches wherein the plurality of speakers are provided in the audio output apparatus (Fig. 7, plurality of speakers).
Regarding claims 14-16, they are rejected similarly as claims 1-3, respectively. The method can be found in Brockmole (abstract, audio processing method).
Regarding claim 20, it is rejected similarly as claim 1. The computer-readable medium can be found in Brockmole (¶15, computer-readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole et al (US20160203811, hereinafter “Brockmole”) in view of Robinson et al (US20180192230, hereinafter “Robinson”).
Regarding claim 5, Brockmole fails to explicitly teach wherein, based on identifying that the type of audio included in the scene information is the shouting sound, the processor is further configured to generate an output signal to be output through the plurality of first and second speakers by performing inverse Fourier transform on a signal of a frequency band in which the sound image angle information is not 0°, among an entire frequency band of the audio frames including the shouting sound.
Robinson teaches wherein, based on identifying that the type of audio included in the scene information is the shouting sound, the processor is further configured to generate an output signal to be output through the plurality of first and second speakers by performing inverse Fourier transform [use of Fourier or inverse Fourier transforms are known to one of ordinary skill in the art, see Brockmole ¶59] on a signal of a frequency band in which the sound image angle information is not 0°, among an entire frequency band of the audio frames including the shouting sound (¶58-60, system capable of mixing the sound according to a frequency-dependent amplitude scaling model; system uses an upmix matrix to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by Brockmole) with the adaptive audio processing system (as taught by Robinson). The rationale to do so is to combine prior art elements according to known methods to yield an improved audio processing system capable of positioning sound sources anywhere in the listening environment to improve an audio-visual transition from screen to room (Robinson, ¶8). This yields an increased definition and improved audio-visual coherence between what’s seen by the listener and what’s heard by the listener.
Regarding claim 6, Brockmole in view of Robinson teaches wherein, based on identifying that the type of audio included in the scene information is the music, the processor is further configured to generate an output signal to be output through the plurality of second speakers by performing inverse Fourier transform [use of Fourier or inverse Fourier transforms are known to one of ordinary skill in the art, see Brockmole ¶59] on signals of an entire frequency band of audio frames including the music (Robinson, ¶58-60, system capable of mixing the sound according to a frequency-dependent amplitude scaling model; system uses an upmix matrix to control the mapping between each input and output channel wherein content type [e.g. dialog, music, effect, and much more] tags are applied to the audio inputs and rendered accordingly; see also Fig. 5 wherein metadata elements include audio frame information; see also Brockmole, ¶56-58, sound sources, based on classification type or frequency-dependent, can be mapped to various speakers).
Regarding claim 7, Brockmole in view of Robinson teaches wherein the processor is further configured to obtain at least one audio feature with respect to the multi-channel audio signal, and 
Regarding claim 9, Brockmole in view of Robinson teaches wherein the processor is further configured to obtain the sound image angle information based on at least one of inter-channel loudness difference (ILD) and inter-channel time difference (ITD) of the multi-channel audio signal (Robinson, ¶100, HRTF models can be applied to create binaural outputs – wherein HRTF models comprise of localization features such as ITD and/or ILD).
Regarding claim 12, Brockmole in view of Robinson teaches further comprising:
a communicator (Brockmole, ¶37, inputs can be from external sources wherein the system comprise of an interface to communicate with said external sources),
wherein the processor is further configured to control the communicator to output the output signal through the plurality of speakers existing outside of the audio output apparatus (Robinson, ¶144, system is capable of outputting the audio content to various listening environments such as headphones, rooms, cars, etc.).
Regarding claim 13, Brockmole in view of Robinson teaches wherein, based on identifying that the type of audio included in the scene information includes a plural type of audio, the processor is further configured to generate the output signal by reflecting an energy ratio occupied by each of the plurality of type of audio in all of the predetermined number of audio frames (Robinson, ¶58-60, system capable of mixing the sound according to various mixing methods; system uses an upmix matrix to control the mapping between each input and output channel wherein content type [e.g. dialog, music, effect, and much more] tags are applied to the audio inputs and rendered accordingly; see also Fig. 5 wherein metadata elements include audio frame information).
Regarding claims 18-19, they are rejected similarly as claims 5-6, respectively. The method can be found in Brockmole (abstract, audio processing method). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole et al (US20160203811, hereinafter “Brockmole”) in view of Laput et al (US20200051544, hereinafter “Laput”).
Regarding claim 8, Brockmole fails to explicitly teach wherein the processor is further configured to obtain the scene information using an artificial intelligence model trained to identify the type of audio included in the multi-channel audio signal.
Laput teaches wherein the processor is further configured to obtain the scene information using an artificial intelligence model trained to identify the type of audio included in the multi-channel audio signal (abstract, Fig. 3, AI system trained to classify an audio input signal based on features within the signal; examples of audio types recognized is shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the artificially trained model to classify sound types (as taught by Laput) to the audio processing system (as taught by Brockmole). The rationale to do so is to apply a known technique to a known device ready for improvement to yield an improved system capable of automatically recognizing type of audio input and to automatically adjust the sound space accordingly to provide an improved audio experience for the listener.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651